REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The claims recite a new and non-obvious modularity-maximizing community detection algorithm for the purpose of analysis of DNA using IBD.
The claims are patent eligible because the topological algorithm for genotype comparison increases the efficiency of the computer processor relative to more conventional algorithms (“Introduction and Background” of Qian et al., Bioinformatics, 2013, volume 30, pages 915-922; on IDS).  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CONCLUSION
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Russell Negin, whose telephone number is (571) 272-1083.  This Examiner can normally be reached from Monday through Thursday from 9:00 am to 5 pm and variable hours on Fridays.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Karlheinz Skowronek, Supervisory Patent Examiner, can be reached at (571) 272-9047.
	Information regarding the status of the application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

	/RUSSELL S NEGIN/           Primary Examiner, Art Unit 1631                                                                                                                                                                                             	6 September 2021